Fourth Court of Appeals
                                        San Antonio, Texas
                                                 July 21, 2021

                                            No. 04-21-00263-CV

                                     IN RE Melissa BARON, Relator

                                            Original Proceeding 1

                                                   ORDER

      The petition for writ of mandamus and motion for temporary relief are DENIED. The
appendix and mandamus record are STRICKEN.

        It is so ORDERED on July 21, 2021.



                                                                      _____________________________
                                                                      Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of July, 2021.

                                                                      _____________________________
                                                                      Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 2019-CI-22171 pending in the 131st Judicial District Court, Bexar County,
Texas, the Honorable Aaron Haas presiding.